 1
                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     ABRAHAM GONZALEZ,                     ) NO. CV 20-11468-MWF (KS)
11                                         )
                       Petitioner,
12                                         )
             v.                            ) JUDGMENT
13                                         )
14   THE PEOPLE OF THE STATE OF            )
                                           )
15   CALIFORNIA, et al,                    )
16                                         )
                     Respondent.
                                           )
17   _________________________________
18
19       Pursuant to the Court’s Order,
20
21       IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: June 29, 2021
24                                                   ________________________________
                                                         MICHAEL W. FITZGERALD
25
                                                     UNITED STATES DISTRICT JUDGE
26
27
28
